DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2014/0307268 A1) in view of Akaiwa (US 2002/0197090 A1).
With respect to Claim 1, Sun’268 shows an non-transitory computer-readable storage medium storing an edit processing program, when executed by a controller of a terminal device (Figure 1 terminal 100) that 5enables to be connected to a printing device (Figure 1 label producing apparatuses 200) comprising a mount unit on which a medium storage body accommodating a print medium is mounted (paragraph [0019] describes print-receiving tape is adapted to be detachable from an apparatus housing 200A of the label producing apparatus 200 as a tape roll or a cartridge) and a print unit which performs desired printings with using different types of the print media (Paragraph [0025] print head 206), and configured to prepare a plurality of print labels which are laid and pasted in a thickness direction of the print labels to 10constitute a print label body (Figure 3 labels 18), the edit processing program configured to cause the controller of the terminal device to perform (Paragraphs [0023]-[0024] terminal 100 execute label producing program with display 106) ; [ ] a display procedure of displaying, on a display unit of the terminal device [ ] settings on the plurality of print labels determined in the 20determination procedure  (paragraph [0024] displaying a menu screen for label printing).
Sun’268 does not specifically show a reception procedure of receiving a color-code setting for each of a plurality of regions provided on the print label body; a determination procedure of determining a color setting on each of 15the plurality of print labels so as to realize a color-coding on the print label body corresponding to the color-code setting received in the reception procedure; and a display procedure of displaying, on a display unit of the terminal device, the color settings on the plurality of print labels determined in the 20determination procedure.  

Akaiwa’090 shows a reception procedure of receiving a color-code setting for each of a plurality of regions provided on the print label body (paragraph [0122] display being used by user to edit print image data, paragraphs [0132]-[0134] for areas of the composite label composed of print images with string/code “red ring”, “yellow ring”, “blue ring”); a determination procedure of determining a color setting on each of 15the plurality of print labels so as to realize a color-coding on the print label body corresponding to the color-code setting received in the reception procedure (Figures 4A-D to 6A-D); and a display procedure of displaying, on a display unit of the terminal device, the color settings on the plurality of print labels determined in the 20determination procedure (paragraph [0137] displaying whole print image including all images, Figures 4A-D to 6A-D).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sun’268 to include a reception procedure of receiving a color-code setting for each of a plurality of regions provided on the print label body; a determination procedure of determining a color setting on each of 15the plurality of print labels so as to realize a color-coding on the print label body corresponding to the color-code setting received in the reception procedure; and a display procedure of displaying, on a display unit of the terminal device, the color settings on the plurality of print labels determined in the 20determination procedure method taught by Akaiwa’090. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to perform a more in detail editing of composite labels (paragraph [0139]).
With respect to Claim 12, arguments analogous to those presented for claim 1, are applicable.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675